 


109 HR 4307 IH: To require the Secretary of Homeland Security to annually compile data relating to unauthorized aliens who cross the borders into the United States.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4307 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Rogers of Alabama (for himself, Mr. McCaul of Texas, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To require the Secretary of Homeland Security to annually compile data relating to unauthorized aliens who cross the borders into the United States. 
 
 
1.Short titleThis Act may be cited as The Illegal Border Crossers Reporting Act of 2005. 
2.Findings Congress finds the following: 
(1)Estimates of the number of illegal aliens in the United States range from 7 million to 20 million. 
(2)In fiscal year 2004, the United States Border Patrol apprehended 1.16 million people who entered the country illegally. However, this represents only one-third of the estimated three million people who cross the border illegally each year. 
(3)Numerous reports indicate that the numbers of Other Than Mexicans (OTMs) entering the country illegally has been rising. OTM apprehensions have more than doubled from 37,316 in fiscal year 2002 to 75,389 in fiscal year 2004. Many of these illegal border crossers may be from countries that sponsor terrorism. 
(4)In testimony before the Committee on the Judiciary of the Senate on October 18, 2005, Secretary of Homeland Security Michael Chertoff stated that a non-Mexican illegal immigrant caught trying to enter the United States across the southwest border has an 80 percent chance of being released immediately because we lack the holding facilities.. 
(5)The United States Public Health Service is authorized to pay the medical expenses of unauthorized aliens in the custody of immigration officials. However, the Department of Homeland Security is not responsible for the medical costs for unauthorized aliens not taken into custody by the Border Patrol. 
(6)Insufficient data currently exists regarding the impact on hospitals from uncompensated costs for unauthorized aliens’ emergency medical expenses. 
(7)In September 2002, a study was released by the United States/Mexico Border Counties Coalition that reviewed the cost of medical care provided to unauthorized aliens in border counties in Texas, New Mexico, Arizona, and California. This study found that southwest border counties incurred over $200 million in uncompensated emergency medical costs that were provided to undocumented aliens. The study noted further that the $200 million figure did not include all costs borne by border counties and local medical providers. 
(8)In May 2004, the Government Accountability Office issued a report on the costs incurred by hospitals for treating undocumented aliens. The GAO, however, was unable to determine the total costs because of a lack of data collected by the Federal Government or reported by local hospitals. 
3.Collection of dataBeginning on October 1, 2006, the Secretary of Homeland Security shall annually compile data on the following categories of information: 
(1)The number of unauthorized aliens who require medical care taken into custody by Border Patrol officials. 
(2)The number of unauthorized aliens with serious injuries or medical conditions Border Patrol officials encounter, and refer to local hospitals or other health facilities. 
(3)The number of unauthorized aliens with serious injuries or medical conditions who arrive at United States ports of entry and subsequently are admitted into the United States for emergency medical care, as reported by United States Customs and Border Protection. 
(4)The number of unauthorized aliens described in paragraphs (2) and (3) who subsequently are taken into custody by the Department of Homeland Security. 
(5)A breakdown of the number of Mexicans and Other Than Mexicans described in paragraphs (1) through (3) as reported by United States Customs and Border Protection.  
 
